EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 15 is amended as follows to correct an apparent typographic error.

IN THE CLAIMS:

15. (CURRENTLY AMENDED) A plant material comprising a genomic nucleotide sequence encoding a sugar signaling in barley 2 (SUSIBA2) transcription factor, wherein said plant material is a barley plant material, or encoding a SUSIBA2-like transcription factor, wherein said plant material is a rice plant material or a wheat plant material, 
wherein said SUSIBA2 or SUSIBA2-like transcription factor is under transcriptional control of a promoter active in said plant material, 
wherein said genomic nucleotide sequence encoding said SUSIBA2 or SUSIBA2-like transcription factor in said barley plant material, rice plant material, or wheat plant material lacks at least a portion of, respectively, 
(i) a sugar-responsive activation region as defined in SEQ ID NO: 92 of a SUSIBA1 promoter (SUSIBA1-p) present in an intron of a wild-type version of said genomic nucleotide sequence in said barley plant material, 
(ii) a sugar-responsive activation region as defined in SEQ ID NO: [[92]]93 of a SUSIBA1-like promoter (SUSIBA1-like p) present in an intron of a wild-type version of said genomic nucleotide sequence in said rice plant material, or 
(iii) a sugar-responsive activation region as defined in SEQ ID NO: 112 of a SUSIBA1-like p present in an intron of a wild-type version of said genomic nucleotide sequence in said wheat plant material, and 
wherein binding of a trans activation factor to said sugar-responsive activation region induces expression of SUSIBA1 encoding SUSIBA1 transcription factor in a wild-type version of said barley plant material or SUSIBA1-like encoding SUSIBA1-like transcription factor in a wild-type version of said rice plant material or wheat plant material.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims in the RCE filed on April 28, 2022 has overcome the remaining rejections set forth in the Final Rejection mailed on January 31, 2022.
Claims 15-18, 21, 24-27 and 29 are free of the prior art because there is no prior art reasonably teaching or suggesting the claimed barley plant material comprising a sugar signaling in barley 2 (SUSIBA2) transcription factor, or a rice or a wheat plant material comprising a SUSIBA2-like transcription factor, wherein genomic nucleotide sequence encoding the SUSIBA2 or SUSIBA2-like transcription factor in said barley, rice, or wheat plant material lacks at least a portion of, respectively, a sugar-responsive activation region as defined in SEQ ID NO: 92. 93, or 112 of a SUSIBA1 promoter (SUSIBA1-p) present in an intron of a wild-type version of said genomic nucleotide sequence in said barley ice, or wheat plant material, and binding of a trans activation factor to the sugar-responsive activation region induces expression of SUSIBA1 in a wild-type version of said barley ice, or wheat plant material. 
The closest prior art is Jansson et al. (US 2006/0191037 A1, Aug. 24, 2006) which teaches the Sugar signaling in barley2 (SUSIBA2) factor and variants thereof, that act on promoters which comprise at least one SURE element and/or W box element to which the transcription factor binds (Abstract, claims 1-4), a method of investigating or confirming whether a cis promoter element is present in a plant transcription factor consensus sequence in a target gene promoter, the method comprising: (i) observing the expression of a reporter gene operably linked to the promoter in a plant cell in which the transcription factor is present, (ii) introducing into the plant cell a double stranded oligodeoxynucleotide (ODN) decoy corresponding to the promoter element into the cell, and (iii) observing the expression of the reporter gene in the presence of the ODN decoy, wherein a reduction in expression from (i) to (iii) confirms that the plant transcription factor binds the promoter element. 
However, Jansson does not teach or suggest the activation region in the barley, rice, or wheat gene encoding SUSIBA2 and the removal of the activation region comprising SEQ ID NO: 92, 93 or 112, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 15-18, 21, 24-27 and 29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663